DETAILED ACTION

Response to Amendment
The Applicants’ amendment, filed on 11/11/2021, was received and entered. As the results, claims 1-30, 32, 36, 45 and 47 were previously cancelled. No new claims were added. Therefore, claims 31, 33-35, 37-44, 46 and 48-54 are pending in this application at this time. Also, each of the independent claims 31 and 44 has been amended with the feature of “wherein the emergency data is shared with the emergency service according to one or more rules”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 31, 33-35, 38-39, 41, 43-44, 46, 48-49 and 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Hatton (US 2014/0370839 as cited in the previous Office Action) in view of Piett et al. (US 2012/0258680).
 	Regarding claim 31, Hatton teaches an emergency management system (i.e., a system for placing an emergency call (eCall), as shown in figures 1 and 6) comprising at least one processor, a memory, a network component, and a computer program (i.e., comprising emergency call network switch or E-Call Router 403, database 404, remote LAN/WAN transceiver, etc.) including instructions that, when executed by the at least one processor, causes the at least one processor to: 
a) 	detect an emergency communication from a vehicle communication device (i.e., a vehicle sub-system 10, as shown in figure 1 or a vehicular device including an RCM 151, an eCall receiver 153 initiating an emergency call to one or more emergency responders 56 or other contacts 58; para. [0101], [0112], [0114], [0119] and [0122]) wherein the vehicle communication device is associated with a mobile wireless device (i.e., a nomadic/mobile device 50 in Fig. 1 [0079], mobile phone 161 in Fig.6 or primary phone, etc. paired or associated with the vehicular device; para. [0101], [0122] and [0126]); 
b) 	receive emergency data from the communication device and the mobile wireless device, the emergency data comprising location information and at least one of user information, health information, or sensor information (i.e., elements of vehicle information, occupant information and location, such as GPS information, are provided to the terminating party 56 or 58; para. [0098], [0102]-[0103], [0124] and [0146]-[0147]); 
c) associate the emergency data with the vehicle communication device using an identifier of a user of the vehicle communication device or a user of the mobile wireless device (i.e., cellular telephone/vehicle owner 64 defining the emergency information to be provided included a name, age, address, blood type, medical allergies, medical conditions, etc., para. [0105]); and 
d) share the emergency data with an emergency service having jurisdiction over the emergency communication based on the location information (i.e., Cellular telephone/vehicle owner 64 may define and upload the emergency data to cellular telephone storage 51, database 68 associated with web server 68 in order to provide or share with emergency responders 56 and/or 66 via Internet 62, etc. (para. [0105]-[0106]); the emergency data, such as the location along with the vehicle information and occupant information of the request are communicated to LAN/WAN transceiver 400, remote WAN transceiver 401 and emergency call switch 403, then a look-up table is used to determine the nearest 911 call center 163 as an emergency service having jurisdiction, based on the GPS information in order to route or share the call request with the emergency data to the nearest 911 call center 163, para. [0124] and [0140]-[0141]).
It should be noticed that Hatton failed to clearly teach the feature of wherein the emergency data is shared with the emergency service according to one or more rules. However, Piett et al. (“Piett”) teaches an emergency information system 100, as shown in figure 1, performed as an emergency management system. Piett also teaches that a secure connection is established between a PSAP 108 (i.e., emergency service) and the emergency information system 110 via communication network 112. When the 9-1-1 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of wherein the emergency data is shared with the emergency service according to one or more rules, as taught by Piett, into view of Hatton in order to govern the emergency data to be shown in certain circumstances.
Regarding claim 33, Hatton further teaches the emergency call to be triggered by a button on the LAN/WAN network access device, or by another device in paragraph [0126].
Regarding claim 34, Hatton further teaches a plurality of emergency condition sensors 28, as shown in figure 1, interfacing to vehicle network 28. The networked sensors 28 include dash impact sensors, vehicle impact sensors, etc., in paragraph [0062].
Regarding claim 35, Hatton further teaches the features of receiving an emergency notification signal from one of the sensor and triggering an emergency communication in paragraphs [0094]-[0096] and [0144]-[0145].

Regarding claim 41, Hatton further teaches the emergency data stored at the cellular telephone storage 51 and/or in-vehicle storage 22 as static data (para. [0105]).
Regarding claim 43, Piett further teaches the limitations of the claim in paragraphs [0033], [0042] and [0052].
Regarding claim 44, Hatton teaches a method of providing emergency data to an emergency service by an emergency management system comprising at least one processor, a memory, a network component, and a computer program (i.e., a system for placing an emergency call (eCall), as shown in figures 1 and 6) providing emergency data to an emergency call center), the method comprising:
a) 	detecting an emergency communication from a vehicle communication device (i.e., a vehicle sub-system 10, as shown in figure 1 or a vehicular device including an RCM 151, an eCall receiver 153 initiating an emergency call to one or more emergency responders 56 or other contacts 58; para. [0101], [0112], [0114], [0119] and [0122]) wherein the vehicle communication device is associated with a mobile wireless device (i.e., a nomadic/mobile device 50 in Fig. 1 [0079], mobile phone 161 in Fig.6 or primary phone, etc. paired or associated with the vehicular device; para. [0101], [0122] and [0126]); 
(i.e., elements of vehicle information, occupant information and location, such as GPS information, are provided to the terminating party 56 or 58; para. [0098], [0102]-[0103], [0124] and [0146]-[0147]); 
c) associating the emergency data with the vehicle communication device using an identifier of a user of the vehicle communication device or a user of the mobile wireless device (i.e., cellular telephone/vehicle owner 64 defining the emergency information to be provided included a name, age, address, blood type, medical allergies, medical conditions, etc., para. [0105]); and 
d) sharing the emergency data with an emergency service having jurisdiction over the emergency communication based on the location information (i.e., Cellular telephone/vehicle owner 64 may define and upload the emergency data to cellular telephone storage 51, database 68 associated with web server 68 in order to provide or share with emergency responders 56 and/or 66 via Internet 62, etc. (para. [0105]-[0106]); the emergency data, such as the location along with the vehicle information and occupant information of the request are communicated to LAN/WAN transceiver 400, remote WAN transceiver 401 and emergency call switch 403, then a look-up table is used to determine the nearest 911 call center 163 as an emergency service having jurisdiction, based on the GPS information in order to route or share the call request with the emergency data to the nearest 911 call center 163, para. [0124] and [0140]-[0141]).
It should be noticed that Hatton failed to clearly teach the feature of wherein the emergency data is shared with the emergency service according to one or more rules. However, Piett teaches an emergency information system 100, as shown in figure 1, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of wherein the emergency data is shared with the emergency service according to one or more rules, as taught by Piett, into view of Hatton in order to govern the emergency data to be shown in certain circumstances.
Regarding claim 46, Hatton further teaches the features of receiving an emergency notification signal from one of the sensor and triggering an emergency communication in paragraphs [0094]-[0096] and [0144]-[0145].
Regarding claims 48 and 49, Hatton further teaches wherein the emergency data from the vehicle communication device and the mobile wireless device is related to a same emergency, such as transceiver 38 of the vehicle communication device initiates an emergency call on cellular phone 50 and provides the emergency data (i.e., vehicle 
 	Regarding claim 53, Hatton further teaches the vehicle communication device may have GPS receiver/processor 14 for transmitting its location in the emergency call request to the emergency responders in paragraph [0098] and [0124].
	Regarding claim 54, Hatton further teaches the sensor information, such as vehicle information 116 being received from the vehicle communication device in paragraph [0063], [0079] and [0102].

Claims 37, 40 and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Hatton (US 2014/0370839) in view of Piett et al. (US 2012/025868) as applied to claims 31 and 44 above, and further in view of Cavendish et al. (US 10,142,816 also cited in the previous Office Action).
 	Regarding claim 37, Hatton teaches the cellular telephone/vehicle owner 64 providing emergency data associated with his primary phone to transmit or share with the operators, as discussed above. Hatton further teaches that it may be possible for the vehicle based computing system to place a call from through a secondary nomadic or nearby mobile phone if the primary nomadic device is disconnected or unavailable for any reason (para. [0152]). Hatton and Piett, in combination, failed to teach the feature of causing a push notification to be sent to the vehicle communication device to obtain the emergency data. However, Cavendish et al. (“”Cavendish) teaches an operating environment or emergency system for initiating an emergency call and providing periodic tracking-session data, as shown in figure 1. The environment comprise an 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of causing a push notification to be sent to the vehicle communication device to obtain the emergency data, as taught by Cavendish, into view of Hatton and Piett in order to initiate an emergency call and provide emergency data on another mobile terminal other than the primary mobile terminal.
	Regarding claim 40, Cavendish further teaches the limitations of the clam in col.5, lines 18-34 and lines 55-64.
	Regarding claim 51, Cavendish further teaches the feature of updating about positive changes of the position of the device and regarding the medical condition of the user via the biometric sensors (col.5, lines 54-64).
 	Regarding claim 52, Cavendish further teaches the limitations of the claim in col.14, lines 5-44; col.12, lines 44-54 and col.14, lines 50-58.

Claims 42 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Hatton (US 2014/0370839) in view of Piett et al. (US 2012/025868) as applied to claims 31 and 44 above, and further of Gellens et al. (US 2017/0374538, also cited in the previous Office Action).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of the feature of a data query comprising a call back number, as taught by Gellens, into view of Hatton and Piett in order to establish an emergency related call in the future.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Suryanarayana et al. (US 8,027,658) teaches an enhanced  Emergency Service Provider (EESP) and enhanced emergency information service with sharing emergency data with a PSAP according to one or more rule in order to control the emergency data to be transmitted to the PSAP.

Response to Arguments
Applicant’s arguments with respect to claims 31, 33-35, 37-44, 46 and 48-54 have been considered but are moot because the new ground of rejection does not rely 
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.

	Any response to this final action should be mailed to:
		Box AF
			Commissioner of Patents and Trademarks
			Washington, D.C. 20231

		Or faxed to:
			(703) 872-9314 or (571) 273-8300 (for formal communications; 
 			Please mark “EXPEDITED PROCEDURE”)

		Or:
If it is an informal or draft communication, please label 			 “PROPOSED” or “DRAFT”)

		Hand Carry Deliveries to:
			Customer Service Window
			(Randolph Building)
			401 Dulany Street
 			Alexandria, VA 22314





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        									
Date: January 2022